Citation Nr: 0516259	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  96-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury with degenerative arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1967 
to March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In July 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  In a June 2001 
statement, the veteran reported that due to pain caused by 
his service-connected disabilities, he was unable to hold a 
job.  The Board construes this as an informal claim of 
entitlement to a TDIU, and the matter is referred to the RO 
for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks increased evaluations for his service-
connected low back disability and his service-connected left 
knee disability.  A review of the record reveals that in the 
veteran's February 1996 substantive appeal, he indicated that 
he wished to appear a hearing before the Board at the RO.  In 
a November 1997 letter that the RO indicated was resent to 
the veteran in December 1997, he was told that he was being 
put on a list of persons wishing a hearing before the Board 
and that he would be notified of the time and place when a 
hearing date became available.  In an April 1998 letter the 
veteran was informed that a hearing was scheduled for him on 
May 6, 1998.  

In a January 1999 statement, the veteran reported that he 
wished to have a hearing about his service-connected lower 
back and his left leg.  In a November 2001 statement, the 
veteran indicated that he never received notification of any 
hearing.  In a January 2004 statement, the veteran indicated 
that he wanted to reschedule his hearing since he was out of 
town on the assigned date.  

The Board notes that during the course of this appeal, the 
veteran has had several changes of address, multiple 
hospitalizations, and was incarcerated.  The Board finds that 
the record supports a finding that veteran has good cause for 
not appearing at the hearing scheduled for him in May 1998, 
and a new hearing should be scheduled for him at the RO.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

